DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.

Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
    
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-24 of US Patent No. 10,906,536 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other, take an example of claims 1, 16, and 20 of the instant application and claims 1, 23-24 of the US Patent No. 10,906,536 B2 (Please see the Table below):

Claims of US Pat. No. 10,906,536 B2 (hereinafter ‘536)
Claims of pending Application 17/135,171
Reasoning
1. A method comprising: receiving, from a phase coherent Light Detection and Ranging (LIDAR) component of a vehicle, a group of LIDAR data points of a sensing cycle of the phase coherent LIDAR component, each of the LIDAR data points of the group indicating a corresponding instantaneous range and a corresponding instantaneous velocity for a corresponding point in an environment of the vehicle, and each of the LIDAR data points of the group being generated based on a corresponding sensing event of the phase coherent LIDAR component during the sensing cycle; determining that a subgroup, of the LIDAR data points of the group, corresponds to an additional vehicle that is in addition to the vehicle; based on determining that the subgroup corresponds to the additional vehicle: determining an instantaneous yaw parameter of the additional vehicle based on a plurality of the LIDAR data points of the subgroup; and adapting autonomous control of the vehicle based on the determined instantaneous yaw parameter of the additional vehicle.

23. A method comprising: receiving, from a phase coherent Light Detection and Ranging (LIDAR) component of a vehicle, LIDAR data capturing an environment of the vehicle, the LIDAR data indicating, for each of a plurality of points in the environment of the vehicle, at least one corresponding instantaneous range and at least one corresponding instantaneous velocity based on a corresponding sensing event of the LIDAR component; determining that a subgroup of the LIDAR data corresponds to an additional vehicle in the environment, the additional vehicle being in addition to the vehicle; determining an instantaneous yaw rate of the additional vehicle, the determining based on multiple corresponding instantaneous velocities indicated by the LIDAR data of the subgroup; and adapting autonomous control of the vehicle based on the determined instantaneous yaw rate of the additional vehicle.

24. An autonomous vehicle, comprising: a phase coherent Light Detection and Ranging (LIDAR) component; one or more processors executing stored computer instructions to: receive, from the phase coherent LIDAR component, LIDAR data capturing an environment of the vehicle, the LIDAR data indicating, for each of a plurality of points in the environment of the vehicle, at least one corresponding instantaneous range and at least one corresponding instantaneous velocity based on a corresponding sensing event of the phase coherent LIDAR component; determine, based on multiple of the corresponding instantaneous velocities indicated by the phase coherent LIDAR data, an instantaneous yaw parameter of an additional vehicle in the environment of the vehicle; and adapt autonomous control of the vehicle based on the determined instantaneous yaw parameter of the additional vehicle.
1. A method comprising: receiving, from a phase coherent Light Detection and Ranging (LIDAR) component of a vehicle, a group of LIDAR data points of a sensing cycle of the phase coherent LIDAR component, each of the LIDAR data points of the group indicating a corresponding instantaneous range and a corresponding instantaneous velocity for a corresponding point in an environment of the vehicle, and each of the LIDAR data points of the group being generated based on a corresponding sensing event of the phase coherent LIDAR component during the sensing cycle; determining that a subgroup, of the LIDAR data points of the group, corresponds to a dynamic object in the environment; based on determining that the subgroup corresponds to the dynamic object: determining an instantaneous yaw parameter of the dynamic object based on a plurality of the corresponding instantaneous velocities of the LIDAR data points of the subgroup; and adapting autonomous control of the vehicle based on the determined instantaneous yaw parameter of the dynamic object.

16. A method comprising: receiving, from a phase coherent Light Detection and Ranging (LIDAR) monopulse component of a vehicle, LIDAR data capturing an environment of the vehicle, the LIDAR data indicating, for each of a plurality of points in the environment of the vehicle, at least one corresponding instantaneous range and at least one corresponding instantaneous velocity based on a corresponding sensing event of the LIDAR monopulse component, the corresponding sensing events of the LIDAR component each comprising a first receiver sensing event at a first coherent receiver of the LIDAR monopulse component and a second receiver sensing event at a second coherent receiver of the LIDAR monopulse component, the first coherent receiver being positionally offset from the second coherent receiver; determining that a subgroup of the LIDAR data corresponds to a dynamic object in the environment; determining an instantaneous yaw rate of the dynamic object, the determining based on multiple corresponding instantaneous velocities indicated by the LIDAR data of the subgroup; and providing the instantaneous yaw rate to one or both of: a planning subsystem of the vehicle and a control subsystem of the vehicle.

20. An autonomous vehicle, comprising: a phase coherent Light Detection and Ranging (LIDAR) component; one or more processors executing stored computer instructions to: receive, from the phase coherent LIDAR component, LIDAR data capturing an environment of the vehicle, the LIDAR data indicating, for each of a plurality of points in the environment of the vehicle, at least one corresponding instantaneous range and at least one corresponding instantaneous velocity based on a corresponding sensing event of the phase coherent LIDAR component; determine, based on multiple of the corresponding instantaneous velocities indicated by the phase coherent LIDAR data, an instantaneous yaw parameter of a dynamic object in the environment of the vehicle; and adapt autonomous control of the vehicle based on the determined instantaneous yaw parameter of the dynamic object.
Claims of ‘536 only differ from the instant application, in that the claims of ‘536  specify “determining that a subgroup, of the LIDAR data points of the group, corresponds to a dynamic object in the environment… and adapting autonomous control of the vehicle based on the determined instantaneous yaw parameter of the dynamic object. …and providing the instantaneous yaw rate to one or both of: a planning subsystem of the vehicle and a control subsystem of the vehicle.”. Nonetheless, the removal of said limitations from claims of the instant application made claims a broader version of claims of ‘536. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims are not patentably distinct from claims of '536.


Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-19 of US Patent No. 10,676,085 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other, take an example of claims 1, 16, and 20 of the instant application and claims 1, 13 of the US Patent No. 10,676,085 B2 (Please see the Table below):


Claims of US Pat. No. 10,676,085 B2 (hereinafter ‘085)
Claims of pending Application 17/135,171
Reasoning
1. A method of training a machine learning model to be used in autonomous control of at least one autonomous vehicle, the method comprising: generating a plurality of training instances, wherein generating each of the training instances includes: generating training instance input of the training instance based on a corresponding instance of vision data from a vision component of a corresponding autonomous vehicle; and generating a supervised training instance output of the training instance based on a corresponding instance of additional vehicle data, wherein the corresponding instance of additional vehicle data is based on one or more sensors of a corresponding additional vehicle that is captured by the corresponding instance of vision data, and wherein the corresponding instance of additional vehicle data indicates a corresponding current state of at least one dynamic property of the corresponding additional vehicle; wherein the corresponding instance of additional vehicle data is used in generating the supervised training instance output based on determining that the corresponding instance of additional vehicle data temporally corresponds to the corresponding instance of vision data; training the machine learning model based on the plurality of training instances; and providing the trained machine learning model for use in control of the at least one autonomous vehicle.

13. A method of controlling an autonomous vehicle using a trained machine learning model, the method implemented by one or more processors of the autonomous vehicle, and the method comprising: processing given vision data using the trained machine learning model, the given vision data captured by a vision component of the autonomous vehicle; generating, based on the processing, a predicted state of at least one dynamic property of a given additional vehicle captured by the given vision data; and controlling the autonomous vehicle based on the predicted state; wherein the trained machine learning model is trained based on a plurality of training instances that each includes: training instance input that is based on a corresponding instance of vision data from a vision component of a corresponding autonomous vehicle; and supervised training instance output that is based on a corresponding instance of additional vehicle data, wherein the corresponding instance of additional vehicle data is based on one or more sensors of a corresponding additional vehicle that is captured by the corresponding instance of vision data.

1. A method comprising: receiving, from a phase coherent Light Detection and Ranging (LIDAR) component of a vehicle, a group of LIDAR data points of a sensing cycle of the phase coherent LIDAR component, each of the LIDAR data points of the group indicating a corresponding instantaneous range and a corresponding instantaneous velocity for a corresponding point in an environment of the vehicle, and each of the LIDAR data points of the group being generated based on a corresponding sensing event of the phase coherent LIDAR component during the sensing cycle; determining that a subgroup, of the LIDAR data points of the group, corresponds to a dynamic object in the environment; based on determining that the subgroup corresponds to the dynamic object: determining an instantaneous yaw parameter of the dynamic object based on a plurality of the corresponding instantaneous velocities of the LIDAR data points of the subgroup; and adapting autonomous control of the vehicle based on the determined instantaneous yaw parameter of the dynamic object.

16. A method comprising: receiving, from a phase coherent Light Detection and Ranging (LIDAR) monopulse component of a vehicle, LIDAR data capturing an environment of the vehicle, the LIDAR data indicating, for each of a plurality of points in the environment of the vehicle, at least one corresponding instantaneous range and at least one corresponding instantaneous velocity based on a corresponding sensing event of the LIDAR monopulse component, the corresponding sensing events of the LIDAR component each comprising a first receiver sensing event at a first coherent receiver of the LIDAR monopulse component and a second receiver sensing event at a second coherent receiver of the LIDAR monopulse component, the first coherent receiver being positionally offset from the second coherent receiver; determining that a subgroup of the LIDAR data corresponds to a dynamic object in the environment; determining an instantaneous yaw rate of the dynamic object, the determining based on multiple corresponding instantaneous velocities indicated by the LIDAR data of the subgroup; and providing the instantaneous yaw rate to one or both of: a planning subsystem of the vehicle and a control subsystem of the vehicle.

20. An autonomous vehicle, comprising: a phase coherent Light Detection and Ranging (LIDAR) component; one or more processors executing stored computer instructions to: receive, from the phase coherent LIDAR component, LIDAR data capturing an environment of the vehicle, the LIDAR data indicating, for each of a plurality of points in the environment of the vehicle, at least one corresponding instantaneous range and at least one corresponding instantaneous velocity based on a corresponding sensing event of the phase coherent LIDAR component; determine, based on multiple of the corresponding instantaneous velocities indicated by the phase coherent LIDAR data, an instantaneous yaw parameter of a dynamic object in the environment of the vehicle; and adapt autonomous control of the vehicle based on the determined instantaneous yaw parameter of the dynamic object.
Claims of ‘085 only differ from the instant application, in that the claims of ‘085 specify “training a machine learning model to be used in autonomous control of at least one autonomous vehicle…generating training instance input of the training instance based on a corresponding instance of vision data from a vision component of a corresponding autonomous vehicle…generating a supervised training instance output of the training instance based on a corresponding instance of additional vehicle data”. Nonetheless, the removal of said limitations from claims of the instant application made claims a broader version of claims of ‘085. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims are not patentably distinct from claims of '085.


Reason for Allowance
Claims 1-20 will be allowed provided that all the pending issues are rendered moot. The following is an Examiner’s statement of reasons for allowance: claims 1-20 are allowed. The claimed subject matter is allowed based on the following: The prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 1, 16, and 20 are allowed, the claims 2-15, 17-19 are also allowed based on their dependency upon the independent claims 1, 16, and 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Kellner (US Pub. No.: 2019/0180451A1) teaches “A vehicle environment detection system (2) that includes a detection device and a processing unit (5), arranged to detect at least two feature points at objects (11) outside a vehicle (1). Each feature point constitutes a retrievable point that has a fixed position (x.sub.1, y.sub.1; x.sub.2, y.sub.2) on the object (11). The processing unit (5) is arranged to determine the positions (x.sub.1, y.sub.1; x.sub.2, y.sub.2) and the resulting velocities (v.sub.r1, v.sub.r2) for each one of the feature points for multiple frames by use of a feature point tracker; and determine a reference position (x.sub.0, y.sub.0), a corresponding reference velocity (.sub.vr0) and reference angular velocity (ω), constituting a common motion state for the object (11), by use of the results from the feature point tracker. A feature point tracker is constituted by a tracking algorithm which is arranged to track multiple features and which includes temporal filtering.”

          KATO et al. (US Pub. No.: 2019/0106113A1) teaches “In cases when it is determined that a measured yaw angle (Ψ.sub.L) can be calculated on the basis of the output of a LIDAR (12), a control unit (15) calculates the measured yaw angle (Ψ.sub.L) as the estimated yaw angle (Ψ.sub.E), and performs calibration processing on a gyro sensitivity coefficient (A), a gyro offset coefficient (B), a steering angle sensitivity coefficient (C) and a steering angle offset coefficient (D). Meanwhile, in cases when it has been determined that the measured yaw angle (Ψ.sub.L) cannot be calculated, the control unit (15) calculates a gyro sensor-based yaw rate (Ψ.sup.⋅.sub.G) on the basis of the steering angle sensitivity coefficient (C) and the steering angle offset coefficient (D) while calculating a steering angle-based yaw rate (Ψ.sup.⋅.sub.S) on the basis of the steering angle sensitivity coefficient (C) and the steering angle offset coefficient (D), and weights these calculated values in accordance with the degrees of their reliabilities to thereby calculate an estimated yaw rate (Ψ.sup.⋅.sub.E) for calculating the estimated yaw angle (Ψ.sub.E).”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667